                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


     CHRIS SPENCER,                              )
                                                 )
            Plaintiff,                           )
                                                 )
     v.                                          )
                                                 )        Case No. 3:19-cv-00983
     CITY OF HENDERSONVILLE,                     )        Judge Aleta A. Trauger
     SCOTTY BUSH, in his official capacity as )
     Fire Chief, and PAUL VARBLE in his )
     official capacity as Fire Marshall 1 and in )
     his individual capacity,                    )
                                                 )
            Defendants.                          )


                                          MEMORANDUM

          Before the court are two Motions to Dismiss. (Doc. Nos. 39, 41.) For the reasons set forth

herein, the court will grant both motions and dismiss this case in its entirety.

I.        FACTUAL AND PROCEDURAL BACKGROUND 2

          Plaintiff Chris Spencer is a political activist who lives in Hendersonville, Tennessee. The

defendants are the City of Hendersonville (“City”); Scotty Bush, Chief of the Hendersonville Fire

Department (“HFD”), sued in his official capacity only; and Fire Marshal Paul Varble, sued in

both his individual and official capacities.

          The City is an “aldermanic municipality,” meaning that it is governed by a Board of Mayor

and Aldermen (“BOMA”), consisting of an elected mayor and twelve elected aldermen, two from



          1
        “Marshall” is an accepted variant of “marshal.” The plaintiff uses the spelling “marshall”
throughout his filings; the defendants use both versions. The court will use the preferred form
“marshal,” except in the case caption and direct quotations that employ the variant.
          2
              The facts set forth herein are drawn from the Amended Complaint (Doc. No. 36).



      Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 1 of 46 PageID #: 534
                                                                                                       2


each of the City’s six wards. Spencer decided to run for election as an alderman in Ward 5, running

on a “small government, anti-corruption” platform, and his views in that regard were well known.

(Doc. No. 36 ¶ 4.) He registered as a candidate on December 6, 2017 for the election to be held in

November 2018 and began campaigning shortly thereafter.

        He alleges that, upon learning of his candidacy, some of the City’s “entrenched” “career

politicians” immediately began strategizing about how to defeat him. Their tactics varied from

“making derogatory comments about Spencer during BOMA meetings” to “making such

comments on social media.” (Id. ¶ 9.) In addition, the same contingent went looking for an

opponent who could defeat him. “They” eventually settled on Jonathan Hayes, who, Spencer

alleges, was “a known ally of the aforementioned government contingent” and advocates for tax

increases. (Id. ¶ 10.) Hayes did not officially announce his candidacy until August 13, 2018, almost

eight months after Spencer and just three months before the election.

        According to Spencer, although there are others whose identity he does not know, two City

officials and employees who opposed his candidacy were defendants Varble and Bush. While

attending a BOMA meeting conducted at City Hall, which he attended in his official capacity while

wearing his Fire Marshal uniform, “Varble told a citizen he would do anything to defeat Spencer

as Spencer would be against pay raises for the HFD.” (Id. ¶ 11.) The plaintiff alleges “[u]pon

information and belief” that Bush agreed with this sentiment. (Id.) At some point, Hayes sent a

text to Bush and Varble to thank them “for the campaign efforts by firemen,” to which Bush

responded: “Glad its working for you” and “You got this.” (Id.)

        Bush and Varble were also advocates for new administrative offices and a new fire station

for the HFD. The project was approved in 2017, but, due to the expense of the project and the

City’s difficulty in finding money to allocate to it, the project had not been built by the fall of 2018.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 2 of 46 PageID #: 535
                                                                                                     3


Bush and Varble continued to advocate for the project, including by petitioning aldermen and by

supporting candidates running for the office of alderman who, they believed, would support that

project and pay raises for firemen as well. Hayes was one such candidate. Spencer, on the other

hand, publicly took the position that he did not believe the City should allocate funds away from

other projects, like paving, to pay for new HFD offices.

       Spencer identifies Varble as the “primary actor” behind the plan to defeat Spencer “with

the use of City resources and employees.” (Id. ¶ 13.) Varble allegedly met with various individuals

who were running for the first time or running for re-election as alderman, including Alderman

Arlene Cunningham. Cunningham had been an alderman for many years and was seeking re-

election. She “did not support Spencer and his small government agenda.” (Id.) On August 22,

2018, Varble contacted Cunningham to ask if he could “buy her lunch.” (Id.) He purportedly used

a City telephone during business hours to make this call.

       Varble and Cunningham allegedly met for lunch the next day. The plaintiff does not claim

that this meeting took place during Varble’s business hours or at a City facility. The plaintiff states

that Varble “indicated” to Cunningham that fire department employees “were to be employed to

campaign” for or against certain candidates who, Varble believed, would support the building of

the new fire hall and pay raises for firemen. Varble allegedly also communicated his “disdain for

Spencer” and his support for Hayes, who was running against Spencer. (Id. ¶ 14.) Cunningham

made it clear that she supported Varble’s pet projects and asked Varble if “the guys” could support

her candidacy as well. Varble agreed, and Cunningham assured him he could count on her support

for the HFD. The plaintiff alleges “[u]pon information and belief” that Varble “unlawfully

coordinated an unlawful [sic] campaign effort using City firemen in their purported official

capacities to support” Cunningham, Hayes, and other candidates (id. ¶ 15), in exchange for these




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 3 of 46 PageID #: 536
                                                                                                   4


candidates’ commitment to support projects beneficial to the HFD.

        On August 21, 2018, the International Association of Fire Fighters, Local Chapter 3460

(the “local union” or “local firefighters’ union”), endorsed Hayes, and Hayes posted a photograph

on his Facebook page of him with two firemen, both wearing shirts that read “Hendersonville

Fire.” (Id. ¶ 17.)

        Spencer claims that Varble “coordinated an unlawful campaign effort to benefit Hayes.”

(Id.) In particular, Varble allegedly “directed” this campaign using “his City phone and during

business hours” and using his “City desk to maintain his calendar to document who would be

campaigning at his direction.” (Id. ¶ 18.) The plaintiff alleges that Varble used his “official

position” to “coerce firemen to participate in the program” by approaching them “during business

hours, wearing his official uniform [to] solicit their participation in his campaign efforts.” (Id. ¶

18.)

        The plaintiff acknowledges that Varble himself had a constitutional right to “express his

opinions and advocate for a particular candidate,” but, he alleges, Varble “used his official

position, while on duty and while on City property” to coordinate a campaign for Hayes and other

candidates and against Spencer. (Id. ¶ 18.) Varble purportedly carried out this “unlawful campaign

effort on Saturdays beginning on or about the first weekend in September,” and continuing through

election day, November 6, 2018. (Id. ¶ 19.) While most firemen campaigned during their days off,

time sheets provided by the HFD show that some firemen may have campaigned while on duty. 3

        The campaigning firemen wore shirts that said “Hendersonville Fire,” purportedly at

Varble’s direction. These were not official HFD shirts, however. Varble allegedly knew that the


        3
          City officials assert that these time sheets are inaccurate. (Doc. No. 36 ¶ 19.) The court
assumes, for purposes of the Motions to Dismiss, that the plaintiff’s allegations are true and that
at least some fireman campaigned against him while on the clock.



    Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 4 of 46 PageID #: 537
                                                                                                   5


public could not tell the difference between the unofficial “Hendersonville Fire” shirts and

officially issued uniform shirts and that potential voters would believe that the firemen were acting

in their official capacity, even if they were off duty or campaigning in their capacity as union

members. Varble directed the firemen to target houses with a pro-Spencer campaign sign in the

yard and either instructed them to identify themselves as Hendersonville firemen or did not instruct

them that it was mandatory to identify themselves as members of the local firefighters’ union.

Spencer alleges that “multiple firemen,” working on at least eight Saturdays, knocked on the door

of every registered voter in Ward 5 and “essentially relayed to such voters that the [HFD] was

officially supporting Hayes.” (Id. ¶ 35.) Varble thus “unduly influence[d] the 2018 election by

coercing and/or tricking firemen employed by the City to act with purported authority and thereby

deceive citizens that the [HFD] was officially supporting certain candidates and opposing others.”

(Id. ¶ 21.)

        The plaintiff further alleges that Varble’s efforts were “directed by and/or ratified by City

officials with final or policymaking authority,” including Bush, who was “fully aware of the

political campaign being orchestrated by Varble” and provided support and direction, either

directly or indirectly. (Id. ¶ 22.) Some aldermen were aware of the project but took no effort to

intervene or stop it.

        The election was held on November 6, 2018. Spencer lost to Jonathan Hayes by 359 votes.

(Id. ¶ 35.)

        The plaintiff does not allege that he was aware of Varble’s efforts to influence the outcome

of the election prior to the election. Instead, he states that he “began exploring Varble’s campaign

efforts” after the election. (Id. ¶ 36.) He was told about Varble’s commitment to defeat him, and

he began to submit public records requests. These requests turned up the text messages between




    Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 5 of 46 PageID #: 538
                                                                                                 6


Varble and Cunningham and phone records showing that Varble communicated with Hayes during

working hours. (Id.) Spencer apparently asked Hendersonville Mayor Jamie Clary to investigate

whether Varble had behaved inappropriately. (See id. ¶ 37.) He alleges that the mayor instructed

Bush to perform an investigation into whether Varble’s campaign efforts were unlawful. Bush

claimed that he performed such an investigation. He provided a report to Mayor Clary on April 9,

2019 stating that it was his understanding of City policy that City employees could use City-issued

phones for personal business so long as they paid for any overages, which Varble had done on

occasion. Bush also reported that Varble would be reprimanded for using a City-issued phone for

personal business. Bush issued a “general, oral reprimand” to Varble, but neither he nor the mayor

otherwise reprimanded or disciplined Varble or any of the firemen, nor did anyone take steps to

change City policy or “prevent such from occurring in the future.” (Id. ¶ 23.)

       Bush’s report was also provided to the aldermen. On April 12, 2019, the plaintiff sent an

email to each of the aldermen and the mayor in response to Bush’s report, pointing out that the

investigation consisted of reviewing records that the plaintiff himself had provided and asking the

City fireman whether they had engaged in campaign efforts while on duty. The plaintiff also

advised the BOMA that (1) “his neighbors had complained to him that the ‘Fire Department’ was

campaigning for his opponent”; (2) Varble had been heard stating that he would do “everything in

his power” to ensure that Spencer was not elected; (3) the text messages the plaintiff had obtained

through records requests showed that City resources were “used to coordinate a campaign against

him”; (4) time sheets showed that at least three firemen had campaigned for Hayes while they were

scheduled to work; and (5) he had other public records requests pending and believed that Bush’s

statement that his investigation was complete was “unfounded and inaccurate.” (Id. ¶ 24.) Despite

this evidence, neither the BOMA nor the mayor took “corrective action.” (Id.) Specifically, no one




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 6 of 46 PageID #: 539
                                                                                                    7


was disciplined and no official policy was enacted to ensure that City employees could not

campaign in the future while identifying themselves as City employees.

       The plaintiff asked Sumner County District Attorney Ray Whitley to investigate whether

any crimes were committed during the “coordination and execution of the unlawful campaign

against Plaintiff.” (Id. ¶ 25.) At a meeting in June 2019, Whitley reported to the plaintiff that he

had investigated and that, while he did not intend to pursue criminal charges, “that did not mean

that [the] campaign was not in violation of the law or was right.” (Id.) Whitley opined that it would

have been in violation of the “Little Hatch Act” except that the Little Hatch Act did not apply to

the City’s firemen. Moreover, to the extent that City ordinances or policies might have been

violated, it was a matter for the City to pursue. Whitley issued a written statement advising that

criminal charges would not be pursued.

       At the BOMA meeting immediately following the issuance of Whitley’s statement, the

plaintiff spoke during the “citizens’ comments period,” advising the BOMA members of his

meeting with District Attorney Whitley and his comment that this was a “City issue and should be

handled by the City.” (Id. ¶ 26.) Regarding Whitley’s comments about the “Little Hatch Act,” the

plaintiff “reminded the members of BOMA that the ‘Little Hatch Act’ was very similar to the City

ordinance [that] prevented City employees from participating in political activities while in their

official capacity.” (Id. ¶ 26.) The plaintiff reported Whitley’s comment that the fact that criminal

charges would not be pursued did not mean that “what had occurred was right and that ‘a lot of

education needs to be done’ by the City.” (Id. ¶ 26.) Spencer also reiterated all his prior complaints

about Varble, Bush, and the fireman and asked the BOMA, in light of the district attorney’s

statements, “What will the City do?” (Id.) The mayor and several individual aldermen responded

that they supported the HFD, had no problem with what had occurred, and did not condemn any




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 7 of 46 PageID #: 540
                                                                                                     8


of the “misconduct presented by Plaintiff.” (Id. ¶ 28.) The BOMA undertook no action to condemn

the “unlawful campaign” or even to acknowledge it as unlawful and, instead, effectively ratified

and even praised the “unlawful custom or policy.” (Id.)

       Chief Bush responded to the plaintiff’s comments. He thanked the BOMA for its support

and made it clear that he did not believe the HFD had done anything wrong. In addition, he

condemned the questioning of the HFD’s actions and integrity and declared that he would not

provide the public records the plaintiff continued to seek, namely the corrected time sheets that

allegedly showed that firemen were scheduled to work while they were also engaged in

campaigning against Spencer. He also “implied that Spencer was not telling the truth.” (Id. ¶ 39.)

The BOMA applauded Bush’s speech. (Id. ¶ 29.) No further action was taken by the mayor or the

BOMA to ensure that the HFD’s “unlawful activities” did not recur. (Id. ¶ 30.)

       Spencer continued making records requests and exercising his constitutional rights to

criticize the City and its actions at BOMA meetings, in public settings, and on social media. (Id. ¶

37.) Besides requesting that the City and the district attorney investigate his allegations, he also

stated at that he would be filing a federal lawsuit. City aldermen and officials purportedly retaliated

against him for these actions. Cunningham made “disparaging and defamatory statements about

Spencer on social media,” “accused him of pursuing a ‘false narrative,’” and claimed that the

investigations were a waste of taxpayers’ money. (Id. ¶ 38.) Other aldermen and City officials also

made disparaging and “defamatory” remarks about Spencer in public statements and on social

media. These “collective efforts” and comments, including Bush’s statements at the BOMA

meeting, referenced above, “were defamatory and portrayed Spencer in a false light and caused

him mental anguish, embarrassment, humiliation and potential damage to his reputation.” (Id. ¶

39.)




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 8 of 46 PageID #: 541
                                                                                                 9


        The plaintiff further alleges, “[u]pon information and belief,” that, at Bush’s and/or

Varble’s direction, the attorney for the local firefighters’ union sent Spencer a letter demanding

that he stop making public records requests and public statements “in opposition to the

government” “or he would be sued.” (Id. ¶ 40.)

        The plaintiff avers that these retaliatory actions would deter “any person of ordinary

firmness from making statements against the government or from petitioning the government.”

(Id. ¶ 41.)

        The plaintiff asserts that, “but for the illegal campaign against [him] and the undue

influence” exercised by “the City . . . as coordinated by Varble,” he (Spencer) would have won the

election. (Doc. No. 36 ¶ 35.) Although he does not include these claims within an enumerated

“Cause of Action,” Spencer asserts that Varble’s campaign efforts violated Tennessee state law

and the Hendersonville Municipal Code. Specifically, he claims that Varble’s actions violated

Tenn. Code Ann. § 2-19-122 (which makes it unlawful to “demand that any candidate for

nomination or office shall promise or agree in advance to support any particular individual, policy

or measure, in consideration of the vote or support, financial or moral, of such person, in any

election, primary or nominating convention”); Tenn. Code Ann. § 39-16-402(a)(2) (which makes

it unlawful for a public servant, “with intent to obtain a benefit or to harm another,” to

“intentionally or knowingly . . . commit[] an act under the color of office or employment that

exceeds the public servant’s official power”); Hendersonville Municipal Code § 1-1008

(prohibiting City officials and employees from using or attempting to use their position “to secure

any privilege for [themselves] or others” not otherwise authorized by law; and Henderson

Municipal Code § 4-218 (prohibiting City employees from engaging in political activity while on

duty or acting in an official capacity).




    Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 9 of 46 PageID #: 542
                                                                                                    10


        Aside from those claims, the Amended Complaint sets forth five “Counts” or causes of

action. Counts I, II, and III each assert a claim under 42 U.S.C. § 1983 against all defendants,

based on the alleged violation of the First Amendment, the Due Process Clause of the Fourteenth

Amendment. the Ninth Amendment, and Article 1, Section 5 of the Tennessee Constitution (Count

I), for retaliation in violation of the First Amendment (Count II), and for violation of the Equal

Protection Clause of the Fourteenth Amendment (Count III). Count IV asserts a claim of civil

conspiracy among the defendants “and their employees and/or agents” to violate the plaintiff’s

right to equal protection, in violation of 42 U.S.C. § 1985(e). Count V asserts that the defendants’

actions were “intentional, malicious, fraudulent, and/or reckless, thus entitling Plaintiff to punitive

damages.” (Doc. No. 36 ¶ 74.) The plaintiff reiterates his claim for punitive damages in the prayer

for relief. (Doc. No. 36, at 24.)

        Following the filing of the Amended Complaint, Paul Varble filed a Motion to Dismiss and

supporting Memorandum (Doc. Nos. 39, 40), seeking dismissal of all claims asserted against him

in his individual capacity, and the other defendants filed a separate Motion to Dismiss and

Memorandum of Law (Doc. Nos. 41, 42), seeking dismissal of the claims against the City and

against Bush and Varble in their official capacities. The plaintiff has filed Responses in opposition

to both motions (Doc. Nos. 51, 53), 4 and Varble filed a Reply (Doc. No. 55).




        4
         The plaintiff actually filed four separate documents: a single-page (not counting the
signature and certificate of service) “Response” to each motion (Doc. Nos. 50, 52) and a separate
“Memorandum of Law in Opposition” to each motion (Doc. Nos. 51, 53). The filing of a separate
response and memorandum in response to each motion was unnecessary. Although the court’s
Local Rules require that every motion requiring resolution of an issue of law “be accompanied by
a separately filed memorandum of law,” L.R. 7.01(a)(2), this requirement does not pertain to
responses. See L.R. 7.01(a)(3) (“[A]ny party opposing a motion must serve and file a
memorandum of law in response . . . .”).



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 10 of 46 PageID #: 543
                                                                                                    11


II.      STANDARD OF REVIEW

         The defendants seek dismissal of the claims against them under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. In deciding a motion to dismiss for failure to state a claim under

Rule 12(b)(6), the court will “construe the complaint in the light most favorable to the plaintiff,

accept its allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Directv,

Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th

Cir. 2002). “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of

the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The court must determine

only whether “the claimant is entitled to offer evidence to support the claims,” not whether the

plaintiff can ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511

(2002) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

         The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.To establish the “facial plausibility” required to

“unlock the doors of discovery,” the plaintiff cannot rely on “legal conclusions” or “[t]hreadbare

recitals of the elements of a cause of action”; instead, the plaintiff must plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). “[O]nly a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679; Twombly, 550 U.S. at 556.

According to the Supreme Court, “plausibility” occupies that wide space between “possibility”

and “probability.” Iqbal, 556 U.S. at 678. If a reasonable court can draw the necessary inference

from the factual material stated in the complaint, the plausibility standard has been satisfied.




      Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 11 of 46 PageID #: 544
                                                                                                    12


III.   DISCUSSION

       As indicated above, Varble seeks dismissal of the claims asserted against him in his

individual capacity. A separate motion seeks dismissal of the claims against the City and Varble

and Bush in their official capacities. As an initial matter, the court notes that any claims against

Varble and Bush in their official capacities are equivalent to, and redundant of, claims against the

City itself. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“As long as the government entity

receives notice and an opportunity to respond, an official-capacity suit is, in all respects other than

name, to be treated as a suit against the entity.”); id. at 167 n.14 (1985) (“There is no longer a need

to bring official-capacity actions against local government officials, for under Monell, local

government units can be sued directly for damages and injunctive or declaratory relief.” (citing

Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978))). Accordingly, the court will dispense with

reference to the official-capacity claims. Any arguments raised by the City pertain equally to the

claims against Varble and Bush in their official capacities, and the dismissal of any claim against

the City automatically entails dismissal of the equivalent official-capacity claim.

       The court will address first those arguments that are raised in, and apply equally to, both

motions: whether the Amended Complaint states colorable claims under state law and 42 U.S.C.

§ 1985(3) (Count IV), and whether the § 1983 claims (Counts I–III) are barred by the statute of

limitations. Finding that the state law claims and Count IV are subject to dismissal but that Counts

I through III are not barred by the statute of limitations, the court will then address the substantive

arguments seeking dismissal of those claims under Rule 12(b)(6). Concluding that these claims

must be dismissed for failure to state a claim for which relief may be granted, the court will not

address the arguments for dismissal of Count V, the stand-alone claim for punitive damages, since

all damages claims are rendered moot by the conclusion that the defendants are not liable.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 12 of 46 PageID #: 545
                                                                                                     13


        A.      Claims Based on State Law

        Varble argues that the plaintiff did not specifically set out causes of action based on alleged

violations of the Tennessee Constitution, Tennessee statute, and Hendersonville Municipal Code

(collectively, the “state law provisions”), but, “out of an abundance of caution,” he moves to

dismiss any cause of action that may be construed to arise from paragraphs 32 and 33 of the

Amended Complaint. (Doc. No. 40, at 21.) The City incorporates by reference Varble’s arguments

regarding these claims. (Doc. No. 42, at 1 n.1.)

        The defendants argue, in short, that none of the state law provisions creates or permits

private causes of action based on their violation, as a result of which any related claims must be

dismissed. In his Response, the plaintiff does not actually refute the defendants’ argument in that

regard. Instead, he insists that he does not seek damages for violations of the state law provisions.

Instead, he seeks only a declaratory judgment under 28 U.S.C. § 2201 that the defendants’ past

actions violated the state law provisions. (See Doc. No. 36, at 23.) He maintains that the court has

the authority to issue such a declaratory judgment. (Doc. No. 53, at 27.)

        Section 2201, titled “Creation of Remedy,” authorizes a court, “[i]n a case of actual

controversy within its jurisdiction,” to “declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §

2201. The statute, however, permits relief only to the extent it is “consonant with the exercise of

the judicial function in the determination of controversies to which under the Constitution the

judicial power extends.” Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240 (1937). “Basically, the

question in each case is whether the facts alleged, under all the circumstances, show that there is a

substantial controversy, between parties having adverse legal interests, of sufficient immediacy

and reality to warrant the issuance of a declaratory judgment.” Md. Casualty Co. v. Pac. Coal &

Oil Co., 312 U.S. 270, 273 (1941). Courts have frequently held, for example, that an individual



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 13 of 46 PageID #: 546
                                                                                                  14


threatened with prosecution under a statute that he believes to be unconstitutional may bring a

declaratory judgment action to have the statute declared unconstitutional. See, e.g., Steffel v.

Thompson, 415 U.S. 452, 459 (1974) (finding that justiciability exists where the plaintiff’s

“challenge is to those specific provisions of (federal) law which have provided the basis for threats

of criminal prosecution”); see also 10A Charles A. Wright, Arthur R. Miller & Mary K. Kane,

Federal Practice & Procedure § 2757 (1983) (“Thus, when the threat of prosecution under a

challenged statute is real, a declaratory judgment on the constitutionality of the statute is

appropriate.” (footnotes and citations omitted)).

       More to the point, however, the law is clear that, in the context of a declaratory judgment

action, “allegations of past injury alone are not sufficient to confer standing. The plaintiff must

allege and/or demonstrate actual present harm or a significant possibility of future harm.” Fieger

v. Ferry, 471 F.3d 637, 643 (6th Cir. 2006) (quoting Peoples Rights Org., Inc. v. City of Columbus,

152 F.3d 522, 527 (6th Cir. 1998)); see also O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974)

(“Past exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief”). As the Sixth Circuit has remarked, “Article III standing ultimately turns on

whether a plaintiff gets something (other than moral satisfaction) if the plaintiff wins.” Drutis v.

Rand McNally & Co., 499 F.3d 608, 612 (6th Cir. 2007). “[S]tanding to sue is—of course—an

issue that may be raised and/or considered at any time.” Fieger, 471 F.3d at 643.

       The court finds that the plaintiff lacks standing to seek a declaration that the defendants’

past acts violated the state law provisions. He does not allege that he continues to be affected by

the allegedly unlawful actions, nor does he allege a likelihood that he will be affected by continued

violations in the future. Accord Bennett v. Metro. Gov’t, 383 F. Supp. 3d 790, 809 (M.D. Tenn.

2019) (Richardson, J.) (dismissing a claim for a declaratory judgment that the defendant




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 14 of 46 PageID #: 547
                                                                                                     15


municipality’s social media policy violated the plaintiff’s rights under the Fourteenth Amendment

“because, as a former employee, she is no longer affected by the challenged policies”); see also

Golden v. Zwickler, 394 U.S. 103, 109 (1969) (finding that the appellee Zwickler, a former

congressman, lacked standing to seek a declaratory judgment that a New York statute prohibiting

anonymous handbills directly pertaining to election campaigns was unconstitutional, even though

Zwickler had once been convicted under the statute, because he was no longer a Congressman apt

to run for re-election, despite Zwickler’s assertion that he could be a candidate for Congress again).

       It is clear in this case that the only thing the plaintiff has to gain in obtaining the requested

declaratory relief is moral satisfaction, which is not a sufficient basis for a declaration under

§ 2201. The plaintiff’s claims for declaratory relief based on alleged violations of the state law

provisions will be dismissed without prejudice for lack of standing. 5 See Thompson v. Love’s

Travel Stops & Country Stores, Inc., 748 F. App’x 6, 11 (6th Cir. 2018) (affirming dismissal for

lack of standing but remanding for entry of an order dismissing claims without prejudice rather

than with prejudice).

       B.      Count VI—Claim under 42 U.S.C. § 1985(3)

       Section 1985(3) creates a cause of action based on a conspiracy to deprive a person or class

of persons of the equal protection of the laws. Varble and the City both seek dismissal of the


       5
          Even if the plaintiff plausibly alleged future injury sufficient to establish standing, the
court would decline to consider the claims. See Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995)
(noting that, even when a court clearly has jurisdiction of a suit under § 2201 “it [i]s under no
compulsion to exercise that discretion”). Considering the factors for whether to exercise such
discretion established by the Sixth Circuit, a judgment that the defendants’ actions violated the
state law provisions would unnecessarily embroil the court in the consideration of state criminal
law, and it would not settle the controversy, because the plaintiff’s claims for damages center on
alleged violations of his federal constitutional rights. A declaration that the defendants violated
state and local law, even if appropriate, would not resolve the question of whether they also
violated the plaintiff’s constitutional rights.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 15 of 46 PageID #: 548
                                                                                                    16


plaintiff’s claim under § 1985(3) on two grounds: (1) that a claimant seeking relief under § 1985(3)

must allege that he is a member of a protected class and that the alleged conspiracy was motivated

by racial or other class-based animus, which the plaintiff here cannot do; and (2) the claim is barred

by the “intra-corporate conspiracy doctrine.” (See Doc. No. 40, at 19–20; Doc. No. 42, at 16–17.)

The plaintiff does not respond to these arguments or make any attempt to defend against dismissal

of this claim.

        It is clear, as the defendants assert, that, “[t]o sustain a claim under section 1985(3), a

claimant must prove both membership in a protected class and discrimination on account of it.”

Estate of Smithers v. City of Flint, 602 F.3d 758, 765 (6th Cir. 2010) (citing Bartell v. Lohiser, 215

F.3d 550, 559 (6th Cir. 2000)). Because the plaintiff here does not allege either, the Amended

Complaint fails to state a claim under § 1985(3). This claim is subject to dismissal under Rule

12(b)(6).

        C.       Counts I, II and III—Section 1983 Statute of Limitations

        Varble specifically argues that the plaintiff’s claims under § 1983 are barred by the statute

of limitations. (Doc. No. 40, at 8.) The City incorporates by reference this argument, without

reiterating it. (Doc. No. 42, at 1 n.1.) In response, the plaintiff concedes that his § 1983 claims are

subject to the one-year statute of limitations set forth in Tenn. Code Ann. § 23-3-104(a)(1)(A). He

maintains, however, that (1) many of the actions giving rise to the retaliation claim occurred after

the election and, therefore, well within the limitations period; (2) the Amended Complaint clearly

alleges that defendant Varble’s allegedly wrongful conduct took place up until the date of the

election, November 6, 2018, such that the claims as asserted in the original Complaint filed on

November 4, 2019 are timely under the continuing violations doctrine; and (3) in any event, the

statute of limitations did not begin to run until the plaintiff knew or had reason to know of his

claims, which did not occur until sometime after the election.



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 16 of 46 PageID #: 549
                                                                                                  17


       Section 1983 does not have its own statute of limitations, so courts look to applicable state

law to determine what limitation period applies. Roberson v. Tennessee, 399 F.3d 792, 794 (6th

Cir. 2005). In Tennessee, “[c]ivil actions for compensatory or punitive damages, or both, brought

under the federal civil rights statutes,” including § 1983, have a one-year limitations period. Tenn.

Code Ann. § 28-3-104(a)(1)(A). The accrual of a cause of action under § 1983, however, is

governed by federal law. Wallace v. Kato, 549 U.S. 384, 388 (2007). And “it has been well

established that a § 1983 federal civil rights claim accrues ‘when the plaintiff knows or has reason

to know of the injury which is the basis of his action.’” Johnson v. Memphis Light Gas & Water

Div., 777 F.3d 838, 843 (6th Cir. 2015) (quoting Roberson, 399 F.3d at 794). As the Sixth Circuit

has stated:

       A plaintiff has reason to know of his injury when he should have discovered it
       through the exercise of reasonable diligence. In this objective inquiry, courts look
       to what event should have alerted the typical lay person to protect his or her rights.
       At that point, the plaintiff has a complete and present cause of action, such that he
       can file suit and obtain relief.

Id. (internal quotation marks and citations omitted).

       It also bears mentioning that a motion to dismiss is “generally an inappropriate vehicle for

dismissing a claim based upon the statute of limitations.” Jodway v. Orlans, PC, 759 F. App’x

374, 379 (6th Cir. 2018) (quoting Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)).

This is because the statute of limitations is an affirmative defense, for which the defendant bears

the burden of proof. Id. Accordingly, a motion to dismiss on statute of limitations grounds should

only be granted “if the allegations in the complaint affirmatively show that the claim is time-

barred.” Id. (quoting Lutz v. Chesapeake Appalachia, L.L.C., 717 F.3d 459, 464 (6th Cir. 2013)).

       The plaintiff here filed his original Complaint on November 4, 2019, so, to proceed, his

claims must have accrued within the year preceding that date. Regarding his First Amendment




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 17 of 46 PageID #: 550
                                                                                                    18


retaliation claims, the Amended Complaint clearly alleges that at least some of the conduct the

plaintiff claims to be retaliatory happened in response to his open records requests, requests for

investigations into Varble’s conduct, criticism of the City government, and his stated intention to

file a federal lawsuit. All of those events took place after the election on November 6, 2018, as did

the purportedly retaliatory conduct. The plaintiff’s First Amendment retaliation claim based on

those events clearly is not barred by the one-year statute of limitations.

        Regarding the claims based on campaign activities that allegedly took place beginning in

August 2017 and continuing through October 18, 2017, the defendants assert that the plaintiff

“knew or should have known” about these actions “prior to the actual election.” (Doc. No. 40, at

10.) The plaintiff responds that, as alleged in the Amended Complaint, he lost his election by a

very small margin to a candidate who entered the race just a few months before the election and

eight months after he did. This combination of factors “raised concerns about the fairness of the

election” (Doc. No. 53, at 15), which caused the plaintiff to begin “exploring Varble’s campaign

efforts.” (Doc. No. 36 ¶ 36.) After the election, he “made numerous records requests,” the results

of which he believes constitute evidence that Varble “unduly and illegally affected the election.”

(Id.)

        The plaintiff’s allegations, construed in the light most favorable to him, indicate that he did

not become aware of the purportedly illegal activity until after the election and after he began to

obtain documents in response to his open records requests. Dismissal of any claims on statute of

limitations grounds, at this juncture, is not warranted.

        D.     Count I

        Under Count I of the Amended Complaint, Spencer asserts claims under 42 U.S.C. § 1983

based on the defendants’ alleged violation of his constitutional rights. He asserts that he has a

“fundamental right under the First Amendment and the Ninth Amendment to pursue any common



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 18 of 46 PageID #: 551
                                                                                                    19


occupation of life [and] the right to seek political office without undue government influence.”

(Doc. No. 36 ¶ 44.) He quotes the Fourteenth Amendment as prohibiting the States from

“depriv[ing] any person of life, liberty, or property, without due process of law” (Doc. No. 36 ¶

42), but the Amended Complaint does not otherwise specifically invoke any particular

fundamental right guaranteed by the Fourteenth Amendment that was violated by the defendants’

conduct. The defendants seek dismissal of these claims under Rule 12(b)(6) on the basis that the

plaintiff’s allegations fail to show that his rights were violated. In addition, Varble asserts that he

is entitled to qualified immunity, because even if the plaintiff could show that a right was violated,

such right was not clearly established at the time of the events. The City asserts that the allegations

in the Amended Complaint fail to establish a basis for municipal liability.

               1.      Legal Standards

       Section 1983 states, in relevant part, that

       [e]very person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . subjects, or causes to be subjected, any citizen of the United
       States . . . to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

Thus, to state a claim under 42 U.S.C. § 1983, a plaintiff must allege (1) “a deprivation of a right

secured by the Constitution or laws of the United States” and (2) that “the deprivation was caused

by a person acting under color of state law.” Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003)

(citation omitted).

       Although § 1983 appears straightforward enough, the doctrine of qualified immunity

complicates its application. Once the defense is raised, “the plaintiff bears the burden of

demonstrating that the defendant is not entitled to qualified immunity.” United Pet Supply, Inc. v.

City of Chattanooga, 768 F.3d 464, 478 (6th Cir. 2014). “Qualified immunity shields [government]

officials from money damages unless a plaintiff pleads facts showing (1) that the official violated



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 19 of 46 PageID #: 552
                                                                                                     20


a statutory or constitutional right, and (2) that the right was “clearly established” at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citation omitted). Courts have

discretion to decide which of the two prongs of qualified-immunity analysis to decide first. Id.

(citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

       Qualified immunity is not an available defense in a suit against a municipality. United Pet

Supply, 768 F.3d at 484. Moreover, a determination that an individual defendant is protected by

qualified immunity does not automatically excuse a municipal defendant from constitutional

liability. See Scott v. Clay Cty., 205 F.3d 867, 879 (6th Cir. 2000) (“[I]f the legal requirements of

municipal or county civil rights liability are satisfied, qualified immunity will not automatically

excuse a municipality or county from constitutional liability, even where the municipal or county

actors were personally absolved by qualified immunity, if those agents in fact invaded the

plaintiff’s constitutional rights.”). In other words, it is possible that Varble could be entitled to

qualified immunity for his actions while the City itself could still be held liable.

       While it is well established that a municipality may be a “person” for purposes of liability

under § 1983, to state a claim against a municipality, a plaintiff must allege facts showing that “the

municipality’s policy or custom caused the alleged injury.” Ellis v. Cleveland Mun. Sch. Dist., 455

F.3d 690, 700 (6th Cir. 2006) (citing Monell, 436 U.S. at 690–91); see also Alman v. Reed, 703

F.3d 887, 903 (6th Cir. 2013) (“The plaintiff must ‘demonstrate that, through its deliberate

conduct, the municipality was the “moving force” behind the injury alleged.’” (quoting Bd. of

Comm’rs v. Brown, 520 U.S. 397, 404 (1997))).

               2.      Analysis

       Under Pearson v. Callahan, the court has the discretion, for purposes of Varble’s qualified

immunity defense, to consider whether the rights the plaintiff alleges were violated were “clearly

established” at the time of the challenged conduct before reaching (if necessary) the question of



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 20 of 46 PageID #: 553
                                                                                                     21


whether a constitutional violation occurred at all. 555 U.S. at 236. Nonetheless, because a grant of

qualified immunity would not obviate consideration of the latter question for purposes of

determining whether the City is liable, the court finds that it is more efficient to consider first the

question of whether the plaintiff has adequately alleged a violation of his constitutional rights.

                         The Claim for Violation of the Ninth Amendment

       The first problem with the claim asserted in Count I is that the Sixth Circuit has expressly

held that the Ninth Amendment “does not confer substantive rights in addition to those conferred

by other portions of our governing law.” Gibson v. Matthews, 926 F.2d 532, 537 (6th Cir. 1991).

“This amendment was added to the Bill of Rights to ensure that the maxim expressio unius est

exclusio alterius would not be used at a later time to deny fundamental rights merely because they

were not specifically enumerated in the Constitution.” Id. (quoting Charles v. Brown, 495 F. Supp.

862, 863–64 (N.D. Ala. 1980)); see also Jenkins v. Commissioner, 483 F.3d 90, 92 (2d Cir. 2007)

(“The Ninth Amendment is not an independent source of individual rights; rather, it provides a

‘rule of construction’ that we apply in certain cases.”).

       Moreover, because it does not actually embody any specific rights, the few courts that have

considered the question have held that the Ninth Amendment does not contain any specific rights

that were incorporated into the Fourteenth Amendment and thus made applicable to the states. See,

e.g., Charles, 495 F. Supp. at 863 (“There is ample authority for the principle that provisions

expressing fundamental personal rights and found within the first eight amendments to the

Constitution have in effect been incorporated into the Fourteenth Amendment and thereby been

made applicable to the states. There is no authority, however, stating that the Ninth Amendment

has been absorbed by this process.” (emphasis added)); see also Griswold v. Connecticut, 381

U.S. 479, 492 (1965) (Goldberg, J., concurring) (“I do not mean to imply that the Ninth




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 21 of 46 PageID #: 554
                                                                                                   22


Amendment is applied against the States by the Fourteenth. Nor do I mean to state that the Ninth

Amendment constitutes an independent source of rights protected from infringement by either the

States or the Federal Government.”).

       Accordingly, to the extent the plaintiff intends to state a claim for violation of any right

guaranteed by the Ninth Amendment, such a claim fails simply because the Ninth Amendment

does not guarantee any particular right, much less any right that is applied against the States by the

Fourteenth Amendment. The court will dismiss any claim purportedly brought for violations of

the Ninth Amendment.

                      The Claim for Violation of the Fourteenth Amendment

       The Due Process Clause of the Fourteenth Amendment states that no state shall “deprive

any person of life, liberty, or property, without due process of law.” U.S. Const., amend. XIV, § 1.

This clause has both procedural and substantive components. Schulkers v. Kammer, 955 F.3d 520,

539 (6th Cir. 2020). “[P]rocedural due process principles protect persons from deficient procedures

that lead to the deprivation of cognizable liberty interests [while] substantive due process provides

that, irrespective of the constitutional sufficiency of the processes afforded, government may not

deprive individuals of fundamental rights unless the action is necessary and animated by a

compelling purpose.” Id. The “fundamental rights and liberty interests” protected from

governmental interference by substantive due process include “the specific freedoms protected by

the Bill of Rights” as well as the right to marry, have children, direct the education and upbringing

of those children, marital privacy, the use of contraception, bodily integrity, and abortion.

Washington v. Glucksberg, 521 U.S. 702, 720 (1997). The Sixth Circuit has acknowledged that

substantive due process also protects individuals from “government actions that ‘shock the

conscience”’ and confers the rights to “reasonable care and safety while in government custody”




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 22 of 46 PageID #: 555
                                                                                                      23


and to “travel locally through public spaces and roadways.” Bell v. Ohio State Univ., 351 F.3d 240,

250 (6th Cir. 2003) (citations omitted). The Supreme Court has “always been reluctant to expand

the concept of substantive due process because guideposts for responsible decisionmaking in this

unchartered area are scarce and open-ended.” Glucksberg, 521 U.S. at 720 (citation omitted).

        Regarding the Fourteenth Amendment, Varble, first, construes the Amended Complaint as

stating a substantive due process claim but argues for its dismissal by citing cases that pertain to

procedural due process. Specifically, he quotes Wilson v. Birnberg, 667 F.3d 591 (5th Cir. 2012),

for the proposition that the “unlawful denial by state action of a right to state political office is not

a denial of a right of property or liberty secured by the due process clause.” (Doc. No. 40, at 6

(quoting Wilson, 667 F.3d at 597).) In Wilson, the Fifth Circuit held that the plaintiff had no

property right to be a political candidate or to run for office for purposes of a procedural due

process claim. See Wilson, 667 F.3d at 598. The plaintiff here is not attempting to bring a

procedural due process claim, so Wilson is irrelevant.

        The City argues that any substantive due process claim under the Fourteenth Amendment

is redundant, or duplicative, of the claim under the First Amendment. This argument strikes

somewhat closer to the mark. As indicated above, the scope of the substantive due process clause

is relatively narrow and does not appear to have been expanded to embrace the rights the plaintiff

claims here, except insofar as those rights are already incorporated in the Bill of Rights, which

includes the First Amendment. It is clear that, to the extent Spencer has stated a claim for violation

of any substantive rights, such rights fall within the scope of the First Amendment, as discussed

below. Thus, to the extent Count I might be construed to state a substantive due process claim, any

such claim is redundant.

        Moreover, it is not clear to the court that the plaintiff intended to state a claim at all under




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 23 of 46 PageID #: 556
                                                                                                     24


Count I for violation of his due process rights under the Fourteenth Amendment. As indicated

above, he quotes the Due Process Clause but does not actually assert that the defendants violated

any right created thereby. The court therefore understands the Amended Complaint to invoke the

Fourteenth Amendment’s Due Process Clause in Count I only because it is through that clause that

the protections contained in the Bill of Rights were made applicable to the States. See Timbs v.

Indiana, 139 S. Ct. 682 (2019) (“Incorporated Bill of Rights guarantees are ‘enforced against the

States under the Fourteenth Amendment according to the same standards that protect those

personal rights against federal encroachment.’” (quoting McDonald v. Chicago, 561 U.S. 742, 765

(2010)). (See Doc. No. 36 ¶ 42 (“The Due Process Clause of the Fourteenth Amendment of the

U.S. Constitution states: “No state shall . . .deprive any person of life, liberty, or property, without

due process of law . . .”).)

        The court finds, in short, that Count I does not articulate a violation of the Due Process

Clause of the Fourteenth Amendment and, to the extent it was intended to, that any claim under

the Fourteenth Amendment is duplicative of the claim asserted for violation of the First

Amendment.

                          The Claim for Violation of the First Amendment

        This brings the court to the actual crux of the matter, which is whether the plaintiff has

stated a claim for violation of his rights under the First Amendment, caused by a person acting

under color of state law. Tahfs, 316 F.3d at 590.

        Varble first argues that the Amended Complaint fails to allege sufficient facts to show that

Varble was acting in his capacity as a “state actor,” that is, as Fire Marshal, for purposes of a claim

under § 1983 and that the “facts alleged more strongly suggest that [he] was acting in his capacity

as a Union official, on behalf of the [local firefighters’ union], and as a private citizen.” (Doc. No.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 24 of 46 PageID #: 557
                                                                                                      25


40, at 13.) He also asserts that the Amended Complaint fails to allege facts showing that he

“coerced” other firefighters to help with campaign efforts or that the campaign misled any of the

citizens with whom the firefighters interacted. (Id.) Citing Carver v. Dennis, 104 F.3d 847 (6th

Cir. 1997), the City further argues that the plaintiff has not established the violation of a right,

because the Sixth Circuit does not recognize a right to run for political office. And Varble argues

that, in any event, the plaintiff does not allege facts showing that anyone actually interfered with

his First Amendment rights.

        The court readily rejects Varble’s argument that the plaintiff has not alleged conduct by a

person acting under “color of state law.” The Amended Complaint clearly alleges that Varble

engaged in the allegedly wrongful activities while wearing his Fire Marshal uniform, during

working hours, and using public facilities, including his office, desk, and City-issued telephone.

In general, a public official acts under color of state law when he has “exercised power ‘possessed

by virtue of state law and made possible only because the wrongdoer is clothed with the authority

of state law.’” West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S.

299, 326 (1941)); see also Waters v. City of Morristown, 242 F.3d 353, 359 (6th Cir. 2001)

(“Section 1983 is generally not implicated unless a state actor’s conduct occurs in the course of

performing an actual or apparent duty of his office, or unless the conduct is such that the actor

could not have behaved as he did without the authority of his office.” (citing West, 487 U.S. at 49–

50)). The allegations here, construed in the light most favorable to the plaintiff, would permit a

jury to conclude that Varble exercised power that he possessed by virtue of his position as Fire

Marshal and that he undertook actions only made possible because he was cloaked with the

authority inherent in that position. At this juncture, these allegations are sufficient to establish that

Varble was acting under “color of state law.”




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 25 of 46 PageID #: 558
                                                                                                      26


        The more difficult question is whether the plaintiff can establish the first prong of a claim

under § 1983: a claim for violation of his rights under the First Amendment. That prong actually

encompasses two requirements. The plaintiff must first establish that he was engaged in activity

protected by the First Amendment; then, if so, he must also establish that Varble interfered with

his exercise of his rights. In his Response to Varble’s Motion to Dismiss, the plaintiff summarizes

his claim against Varble individually as based on allegations that Varble “intentionally violated

state and local law by coordinating a campaign during work hours and using City resources against

Plaintiff because of [his] political views,” thus violating the plaintiff’s “clearly established right to

run for office without unlawful government interference.” (Doc. No. 53, at 18.) More specifically,

Spencer claims that Varble, while attending a BOMA meeting “in his official capacity as Fire

Marshall wearing his uniform and speaking in his capacity as a Fire Marshall,” told someone that

he would “do anything” to prevent Spencer from being elected. (Doc. No. 36 ¶ 11.) While on duty

and using his City-issued phone, office, and desk, Varble allegedly talked and met with various

aldermen and agreed to throw the weight of the HFD behind their campaigns in exchange for their

promises to support projects and issues important to the HFD—including pay raises for firemen

and new administrative offices—and he undertook to provide such support by “coercing” HFD

employees to campaign door-to-door while wearing “Hendersonville Fire” shirts and without

instructing them that they needed to make it clear that they were campaigning as members of the

local union and not as City employees. (Doc. No. 36 ¶¶ 18, 20.)

        The First Amendment to the United States Constitution provides that Congress “shall make

no law . . . abridging the freedom of speech, or of the press; or the right of the people peaceably to

assemble, and to petition the Government for a redress of grievances.” U.S. Const. Amend. I. The

First Amendment has been recognized to protect several rights associated with the political




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 26 of 46 PageID #: 559
                                                                                                    27


process, including the right to a meaningful or effective vote, see Williams v. Rhodes, 383 U.S. 23,

30–31 (1968), and freedom of association—specifically political association and the “right to form

a party for the advancement of political goals.” Id. at 31. In Williams, the Court held that the latter

right “would “mean[] little if a party can be kept off the election ballot and thus denied an equal

opportunity to win votes.” Id. Political expression is a “core” First Amendment right, interference

with which is subject to “exacting scrutiny.” Buckley v. Valeo, 424 U.S. 1, 44–45 (1976).

        The Supreme Court has not directly addressed the issue, but several circuit courts of appeal

have held that citizens have a constitutionally protected right to run for public office. See, e.g.,

Phillips v. City of Dallas, 781 F.3d 772, 778 (5th Cir. 2015) (“[B]ecoming a candidate for political

office is within the First Amendment’s ambit and therefore constitutes speech on a matter of public

concern.”); Cook v. Randolph Cty., 573 F.3d 1143, 1157 (11th Cir. 2009) (“Voting rights and the

right to run for public office are core constitutional rights.”). The Sixth Circuit, however, is not

among these. To the contrary, our circuit has repeatedly concluded that there is no constitutionally

protected right, per se, to run for office.

        In Carver v. Dennis, a deputy county clerk was fired by the county clerk for announcing

that she would run in the election for county clerk against her boss. She brought suit alleging that

her termination violated her First Amendment right to engage in political activity—that is, to run

for office. The Sixth Circuit affirmed summary judgment for the defendant. First, the court noted

that the plaintiff did not allege that she was fired based on her political beliefs; rather, she was

dismissed only because she was a candidate (and rival to her boss), “which is a different matter.”

104 F.3d at 850. Observing that that the Supreme Court had “never recognized a fundamental right

to express one’s political views through candidacy,” id. at 850–51, the Sixth Circuit held that the

plaintiff’s claims did not implicate her rights under the First Amendment, stating,




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 27 of 46 PageID #: 560
                                                                                                   28


       To hold otherwise, on the facts of this case, would be to read out of the entire line
       of relevant Supreme Court precedent the factual requirements of political belief,
       expression and affiliation, partisan political activity, or expression of opinion, and
       to read into that precedent a fundamental right to candidacy.

Id. at 853. The Sixth Circuit has continued to reaffirm Carver’s holding that the right to run for

political office, per se, is not constitutionally protected. See, e.g., Greenwell v. Parsley, 541 F.3d

401, 402–03 (6th Cir. 2008); Myers v. Dean, 216 F. App’x 552, 554–55 (6th Cir. 2007). 6

       Here, although the plaintiff references a purported “right to run for office,” the facts as

actually alleged indicate that the case is not simply about the right to run for office but, instead,

about an alleged effort by government officials to interfere with the plaintiff’s campaign

specifically because of the political views he espoused—his “small government, anti-corruption”

platform that led him to oppose funding the new administrative offices for the HFD and pay raises

for firemen. As such, the case falls outside the scope of Carver, as made evident by Carver’s

expressly distinguishing the facts before it from those in Newcomb v. Brennan, 558 F.2d 825 (7th

Cir. 1977). In Newcomb, the Seventh Circuit, like the Sixth, declined to recognize a First

Amendment right to seek public office. 558 F.2d at 829. However, Newcomb was not just about a

right to run for office; it was “a case where the plaintiff’s candidacy was burdened because a state

official wished to discourage that candidacy in particular,” due to the fact that the officials wished

to discourage his particular political views. Id. The court found that the “plaintiff’s interest in

running for Congress and thereby expressing his political views without interference from state

officials who wished to discourage the expression of those views lies at the core of the values


       6
         In Parsley, Judge Boyce Martin wrote a separate concurrence to emphasize that he
concurred in the judgment only because the case was indistinguishable on the facts from Carver,
which therefore controlled its resolution. However, he pointed out that Carver, in his opinion, was
based on two Supreme Court opinions “that do not support its final conclusion,” and he expressed
hope that the Sixth Circuit would “revisit this critical First Amendment issue en banc.” Parsley,
541 F.3d at 405–06 (Martin, J.). It has never done so.



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 28 of 46 PageID #: 561
                                                                                                  29


protected by the First Amendment.” Id. at 829.

        The Sixth Circuit, too, has recognized such a distinction. In Murphy v. Cockrell, 505 F.3d

446 (6th Cir. 2007), the court again recognized that it was bound by Carver’s holding that the First

Amendment does not guarantee a right to run for office, but it distinguished the facts of the case

before it on the basis that the plaintiff, another public employee, was terminated from her position,

not because of the fact that she ran for political office, but because of the political views she

expressed during her campaign and candidacy. Id. at 449. The plaintiff alleged on that basis that

her termination violated her First Amendment rights to free speech and free association. Because

the plaintiff in Murphy alleged that she was terminated for her political views rather than her

candidacy, the court found that the case did not fall within the scope of Carver and that the

plaintiff’s “speech during the course of her campaign is protected under the First Amendment.”

Id. at 452. 7

        None of these cases is precisely on point, because Spencer does not allege that he was ever

a public employee or terminated from his employment because he ran for political office or

expressed political views. Rather, he claims that government officials, acting in their capacity as

government officials, interfered with his political campaign because of his political views.

However, it seems that the fact that he was not a government employee simply means that, if his

rights were violated, the court would have no need to conduct a balancing inquiry to determine

whether the government’s interest in running an efficient public service outweighed his free-



        7
          Having found that the plaintiff’s speech during her campaign was protected, the court
went on to perform the balancing test outlined in Pickering v. Board of Education, 391 U.S. 563,
574 (1968), to determine whether the plaintiff’s free speech interests outweighed the defendant’s
interest in maintaining an efficient public service and ultimately found that it was not, that the
defendant was not entitled to qualified immunity, and that the district court had erred in dismissing
the plaintiff’s claim. Murphy, 505 F.3d at 452–54.



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 29 of 46 PageID #: 562
                                                                                                   30


speech interest. (See Note 7, supra.) Otherwise, the fact that Spencer invokes, not only a purported

right to run for political office, but more specifically his right to advance political ideas and to

campaign to promote such ideas, which has been recognized as fundamental, brings his case within

the scope of Murphy and Newcomb rather than Carver. See Newcomb, 558 F.2d at 828 (“[S]tate

action which denies individuals the freedom to form groups for the advancement of political ideas,

as well as the freedom to campaign and vote for the candidates chosen by those groups, is

unconstitutional absent a strong subordinating interest.” (quoting Bullock, 405 U.S. at 142–43, and

citing Buckley, 424 U.S. at 39–59, and Williams, 393 U.S. 23)). The court therefore finds, for

purposes of one half of the first prong of the § 1983 analysis, that the plaintiff, by expressing

certain political views during his campaign, engaged in activity protected by the First Amendment.

       The second half of this prong of the § 1983 claim requires a showing that the defendants

violated that right. The defendants argue that, even assuming that the plaintiff engaged in protected

activity, and assuming that the facts as alleged in the Amended Complaint are true, these facts do

not establish that Varble, as a government official, actually interfered with the plaintiff’s right of

political expression. Spencer does not allege, for instance, that he was prevented from

campaigning. Instead, he alleges only that Varble effectively campaigned against him (and

persuaded others to campaign against him) by going door to door within Ward 5 and persuading

voters not to vote for him.

       The court finds that the plaintiff has not alleged a violation of his First Amendment rights.

The plaintiff, notably, does not allege that Varble or anyone else misrepresented the plaintiff’s

views (or their own) in order to thwart Spencer’s campaign. Moreover, the plaintiff does not allege

that he was kept off the ballot or prevented from announcing his candidacy. He does not allege

actual interference with his own right to campaign, his right to express his political views, or his




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 30 of 46 PageID #: 563
                                                                                                    31


right to political association. Instead, he alleges that Varble used public resources to promote other

candidates without actually interfering with the plaintiff’s own ability to campaign and spread his

own message. He also implies that Varble promised other candidates that he would campaign—

and get HFD firemen to campaign—in support of the other candidates in exchange for their

agreement to promote projects important to firefighters. The court does not condone Varble’s

(alleged) conduct, and it may well have violated state and local law, as the plaintiff alleges. The

operative question, however, is whether the conduct violated the First Amendment. With regard

to that question, the court cannot find that Varble’s alleged conduct interfered with the plaintiff’s

own exercise of his protected right to express his political opinions or to engage in any other

conduct protected by the First Amendment. 8

       Consequently, the Amended Complaint fails to state a colorable claim against Varble for

violation of the plaintiff’s rights under Count I, under the Ninth, Fourteenth, or First Amendment.

Because the plaintiff has not established a substantive violation of his rights, he also fails to state

a municipal-liability claim against the City. The court will dismiss the claims under Count I of the

Amended Complaint without reaching the questions of whether some City policy or custom was

implicated in the purported constitutional violation. 9



       8
          The court recognizes that, pursuant to the very nature of that United States Constitution
and § 1983, conduct undertaken by public officials may violate constitutional rights while identical
conduct undertaken by private individuals (or even public officials acting in their private capacity)
typically does not. Thus, to cite an obvious example, an unprovoked assault by a police officer on
an unarmed and compliant suspect may well violate the suspect’s constitutional rights while the
same assault by a private citizen is just an assault, perhaps criminal in nature but not a
constitutional violation. The alleged conduct here, when undertaken by private individuals, is not
criminal, however, and, instead, is proactively protected by the Constitution—the right to express
political views and to campaign for or against a political candidate.
       9
          The court also notes that, even if the plaintiff had established a violation of his rights,
Varble would be entitled to qualified immunity, because it was not clearly established at the time
of his actions that campaigning for or against candidates running for alderman positions while on


   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 31 of 46 PageID #: 564
                                                                                                   32


       E.      Count II—First Amendment Retaliation

               1.      Legal Standards

       To state a colorable claim for First Amendment retaliation, the plaintiff must allege facts

showing that: (1) he engaged in constitutionally protected conduct; (2) the defendants took an

adverse action against him that would deter a person of ordinary firmness from continuing to

engage in that conduct; and (3) the adverse action was motivated at least in part by his protected

conduct. Marie v. Am. Red Cross, 771 F.3d 344, 360 (6th Cir. 2014) (citing Wurzelbacher v. Jones–

Kelley, 675 F.3d 580, 583 (6th Cir. 2012).

       As for the second element, an adverse action is “one that would ‘deter a person of ordinary

firmness’ from the exercise of the right at stake.” Thaddeus-X v. Blatter, 175 F.3d 378, 395 (6th

Cir. 1999) (quoting Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982)). The test is objective, but

it “is not static across contexts.” Id. at 398. Thus, for example, “[p]risoners may be required to

tolerate more than public employees, who may be required to tolerate more than average citizens,

before an action taken against them is considered adverse.” Id. In any context, “trivial actions” that

are of “de minimis” significance are not sufficiently adverse. Id. However, “this threshold is

intended to weed out only inconsequential actions, and is not a means whereby solely egregious

retaliatory acts are allowed to proceed past summary judgment.” Id. “[S]ince there is no

justification for harassing people for exercising their constitutional rights [the effect on freedom

of speech] need not be great in order to be actionable.” Id. at 397 (quoting Bart, 677 F.2d at 625).

Further, whether the actual plaintiff was “chilled” to inaction is not relevant; the standard looks to

the firmness of an “ordinary” person. Holzemer v. City of Memphis, 621 F.3d 512, 520 (6th Cir.




City time and using City facilities would violate another’s rights under the First Amendment,
regardless of whether the conduct violated state criminal laws.



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 32 of 46 PageID #: 565
                                                                                                   33


2010).

         As the Sixth Circuit has noted, there are few cases addressing First Amendment retaliation

claims brought by plaintiffs who are neither public employees nor prisoners. Fritz v. Charter Twp.

of Comstock, 592 F.3d 718, 724 (6th Cir. 2010). In Fritz, the court found that an action that

threatened a private citizen’s economic livelihood constituted an “adverse action.” See id. at 725

(finding that the plaintiff sufficiently alleged an adverse action where the defendant denied the

plaintiff’s requests for zoning and signage variances in connection with her home business and

threatened her business relationship with her employer); see also Holzemer, 621 F.3d at 524–25

(finding that the defendant’s intentional delay in issuing the permits necessary for the plaintiff to

continue to operate his business constituted an “adverse action”). A school official’s filing a report

alleging child abuse was considered sufficiently “adverse,” given that such a report would have

“‘powerfully dissuasive’ consequences that would lead reasonable parents to refrain from

engaging in protected activity.” Wenk v. O’Reilly, 783 F.3d 585, 595 (6th Cir. 2015) (citing A.C.

ex rel. J.C. v. Shelby Cty. Bd. of Educ., 711 F.3d 687, 698 (6th Cir. 2013)). Allegedly defamatory

statements might be sufficiently adverse, depending on the context. Compare Bloch v. Ribar, 156

F.3d 673 (6th Cir. 1998) (finding that a sheriff who used a press conference to publicize

confidential and embarrassing details of the plaintiff’s rape by an unknown assailant in retaliation

for the victim’s public criticism of the sheriff for failing to diligently investigate the crime

constituted adverse action against the plaintiff), with Mezibov v. Allen, 411 F.3d 712, 722–23 (6th

Cir. 2005) (a prosecutor’s statements to the press that a defense attorney was ineffective, looking

for a show trial and that the client should ask for his money back did not amount to an adverse

action despite the court’s assuming for the purposes of its analysis that the statements were

defamatory).




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 33 of 46 PageID #: 566
                                                                                                  34


       Conversely, the Sixth Circuit has held that a threat by a public agency to file suit over a

property dispute did not constitute an “adverse action” for purposes of First Amendment

retaliation. Hornbeak-Denton v. Myers, 361 F. App’x 684, 689 (6th Cir. 2010). The court reiterated

in Hornbeak-Denton that “[m]ere threats . . . are generally not sufficient to satisfy the adverse

action requirement.” Id. (quoting Mitchell v. Vanderbilt Univ., 389 F.3d 177, 182 (6th Cir. 2004)).

The court recognized that this was not a “hard and fast rule, as there are no doubt stand-alone

threats that would deter a person of ordinary firmness from exercising their protected rights.” Id.

Thus, the “adverse action inquiry” is not to be applied “mechanically.” Id. Rather, “each step of

the analysis is flexible enough to take into account the various contexts in which retaliation claims

might be made.” Id. (quoting Thaddeus–X, 175 F.3d at 395).

               2.      The Claim Against Varble

       The plaintiff asserts that he engaged in activity protected by the First Amendment, pre-

election, by criticizing the government and speaking out against the new firehall and new

administrative offices during his campaign for alderman and, post-election, by making public

records requests, petitioning the government to investigate Varble’s conduct, and criticizing “the

City’s interference in the 2018 election.” (Doc. No. 36 ¶ 55.)

       Spencer alleges that Varble retaliated against him for engaging in protected activity, first,

by “organizing and executing an unlawful campaign effort against Spencer” and, following the

election, by “making defamatory and disparaging public statements about Spencer, attempting to

intimidate Spencer in public meetings and sending a legally baseless letter from an attorney

threatening to sue Spencer.” (Doc. No. 36 ¶ 56.) Spencer further claims that a person of ordinary

firmness (unlike himself) would have been deterred by these actions from continuing to engage in

protected activity.

       Varble seeks dismissal of the retaliation claim against him individually on the basis that



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 34 of 46 PageID #: 567
                                                                                                  35


(1) the facts as alleged by Spencer do not show that Varble acted under color of state law in

campaigning against the plaintiff; (2) even accepted as true, the conclusory allegations in the

Amended Complaint do not show that Varble committed acts that would deter a person of ordinary

firmness from engaging in protected activity; and (3) the plaintiff does not allege facts showing

the Varble himself made defamatory or derogatory statements about the plaintiff or that he had

anything to do with the “legally baseless” letter. (Doc. No. 40, at 16–17.)

       The court has already determined that the allegations in the Amended Complaint satisfy

the first and third elements of the plaintiff’s First Amendment retaliation claim: the plaintiff’s

expression of political views during his campaign for alderman constituted core political activity

protected by the First Amendment, and there also seems to be no question, at least at this juncture,

that Varble engaged in campaign activity while cloaked with official authority, in response to—

because of and in opposition to—the plaintiff’s political views. The operative question, for

purposes of the individual capacity claim, is whether Varble’s responsive actions would “deter a

person of ordinary firmness” from engaging in the protected conduct.

       Varble’s pre-election retaliatory conduct, as discussed above, allegedly consisted of

pledging support for the plaintiff’s opponent and compelling “up to one hundred” Hendersonville

firefighters to campaign against Spencer (Doc. No. 51, at 35), all while using City time and

resources. The plaintiff argues that the defendant’s assertion that mere “vigorous campaigning”

cannot give rise to a retaliation claim “ignores” the “chilling effect” caused by the unlawful use of

the authority of the HFD “to coordinate and execute” the campaign against him, using the

“purported authority” of “up to one hundred firemen.” (Doc. No. 51, at 35.) The court disagrees.

If the same individuals had engaged in exactly the same conduct but without identifying as City

employees or using City resources, the conduct could only be characterized as political expression




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 35 of 46 PageID #: 568
                                                                                                   36


protected by the First Amendment, entirely expected in the context of a contentious political

campaign at which competing ideologies were at stake. Even though Varble is alleged to have

engaged in this conduct during City time and using City resources, the court cannot find that this

behavior would deter a person of ordinary firmness from continuing to campaign on his own behalf

and to attempt to spread his own political message. An adverse campaign is the price of running

for political office. The fact that Varble may have violated state law or a city ordinance while

campaigning against Spencer does not make the conduct so adverse as to give rise to a First

Amendment retaliation claim.

          The court therefore finds that the Amended Complaint fails to state a First Amendment

retaliation claim against Varble based on his purportedly illegal campaign activities. The court

pauses, however, to emphasize that this conclusion is limited to the facts presented and, in

particular, that Spencer does not allege that Varble misrepresented Spencer’s position, impugned

him personally, or engaged in conduct that would have been improper if it had been undertaken

by a private citizen.

          Regarding post-election events, it is not clear whether the plaintiff seeks to base his

retaliation claim against Varble on his making defamatory and derogatory comments about him.

If he does so intend, any claim on this basis fails simply because Spencer has not actually identified

any statements—defamatory or otherwise—that Varble himself made against the plaintiff. The

plaintiff attributes those comments to Alderman Cunningham and unidentified others, not to

Varble.

          Finally, Spencer alleges that “Chief Bush and/or Varble, whether directly or indirectly,

requested the attorney for the local firefighters’ union to send a letter to Spencer advising that he

must stop making records requests and stop making public statements in opposition to the




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 36 of 46 PageID #: 569
                                                                                                    37


government or he would be sued.” (Doc. No. 36 ¶ 40.) Varble argues that the plaintiff has not

alleged facts showing that Varble had anything to do with the letter or shown exactly how it was

“legally baseless” or “threatening.” (Doc. No. 40, at 17.)

         The court finds that, even assuming that the letter was sent at Varble’s behest and that it

improperly threatened the plaintiff with a lawsuit if he continued to criticize the City government

and submit public records requests, the “mere threat” of litigation, in this context, does not

constitute an adverse action. Accord Hornbeak-Denton, 361 F. App’x at 689 (upholding dismissal

of First Amendment retaliation claim, “adher[ing] to the general rule that bare threats [of litigation]

are insufficient to constitute adverse actions”). The plaintiff here, although a private citizen, was

also a candidate for public office. He was embroiled in political controversy and had repeatedly

and publicly charged Varble with inappropriate conduct. Within this context, the court finds that

a single letter from the local union threatening litigation would not deter a person of ordinary

firmness from continuing to engage in his criticism of Varble and the City government generally.

         Accordingly, the First Amendment retaliation claim against Varble individually will be

dismissed.

                3.      The Claim Against the City

         To the extent Spencer seeks to hold the City liable for First Amendment retaliation based

on its post hoc endorsement or ratification of Varble’s pre-election conduct or based on Bush’s

involvement in compelling the union’s attorney to send the threatening letter, the claim fails for

the reasons set forth above: these actions were not sufficiently adverse to give rise to a retaliation

claim.

         Spencer also claims that he suffered adverse actions attributable to the City itself in the

form of (1) the posting or reposting of “defamatory and/or derogatory” statements about the

plaintiff on social media by Alderman Cunningham and other City officials, with Cunningham



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 37 of 46 PageID #: 570
                                                                                                    38


specifically accusing him of “pursuing a ‘false narrative’” and asserting that the investigation he

had requested was a “waste of taxpayers’ money” and (2) Bush’s making a public statement that

he would not respond further to Spencer’s public records requests and implying that he was lying.

(Doc. No. 36 ¶¶ 39, 40, 56.)

       The court finds that the statements by Cunningham, Bush, and other unidentified City

officials were not sufficiently “adverse” to give rise to a retaliation claim, even assuming they

could be attributed to the City. See Alman v. Reed, 703 F.3d 887, 903 (6th Cir. 2013) (“The plaintiff

must ‘demonstrate that, through its deliberate conduct, the municipality was the “moving force”

behind the injury alleged.’” (quoting Bd. of Comm’rs v. Brown, 520 U.S. 397, 404 (1997))). As set

forth above, whether defamatory statements can be deemed adverse conduct for purposes of a

retaliation claim depends on the context. Here, the plaintiff had run for political office and was

engaged in a dispute with the City, asserting that City officials had behaved improperly and had

inadequately investigated his claims that they had behaved improperly. It was entirely predictable

that City officials would respond to his public allegations by publicly refuting them. This was a

matter of public interest. Even if the court accepts at this juncture that the verbal and social media

responses, as alleged by the plaintiff, may have given rise to defamation claims under state law,

they were not sufficiently adverse to give rise to a First Amendment retaliation claim. And Bush’s

verbal assertion that he would no longer respond to public records requests was simply a threat.

Spencer does not allege that Bush actually had the authority to carry it out or that Spencer was

harmed by the City’s refusal to respond to any public records requests.

       Even considered in the aggregate, the court finds that, given the politically heated context,

the allegedly defamatory, derogatory, and threatening statements were not sufficiently adverse to

give rise to a viable claim for retaliation in violation of the First Amendment against the City.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 38 of 46 PageID #: 571
                                                                                                   39


       F.      Count III—Equal Protection Claim

               1.      Legal Standards

       In Count III, the plaintiff articulates a “class of one” equal protection claim under the

Fourteenth Amendment. The Supreme Court has recognized “successful equal protection claims

brought by a ‘class of one,’ where the plaintiff alleges that she has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam). 10 The first

element requires that the plaintiff and the others who were treated differently be “similarly situated

in all relevant respects.” EJS Props., LLC v. City of Toledo, 698 F.3d 845, 865 (6th Cir. 2012)

(internal quotation marks omitted). The plaintiff has the burden of showing that he is similarly

situated to his comparator(s) in all material respects. Loesel v. City of Frankenmuth, 692 F.3d 452,

462 (6th Cir. 2012). As for the second element, a “class of one” plaintiff can show that a

government action lacks rational basis either by (1) negating “every conceivable basis” that might

support the government action; or (2) “demonstrating that the challenged government action was

motivated by animus or ill-will.” Johnson, 946 F.3d at 939 (quoting Warren v. City of Athens, 411

F.3d 697, 711 (6th Cir. 2005)).

               2.      The Parties’ Arguments

       The plaintiff claims that the defendants’ actions as alleged in the Amended Complaint




       10
            The Sixth Circuit has continued to entertain “class of one” equal protection claims
following the Supreme Court’s decision in Engquist v. Oregon Department of Agriculture, 553
U.S. 591 (2008), which held that class-of-one equal protection claims are not cognizable in the
context of public employment. The Sixth Circuit has noted that it has “on a number of occasions
. . . declined to address whether Engquist applies outside of that context to other discretionary
decisions,” Johnson v. Morales, 946 F.3d 911, 939 (6th Cir. 2020) (collecting cases), and that
“[t]here appear to be good reasons to limit Engquist’s applicability outside the public-employment
context.” Id.



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 39 of 46 PageID #: 572
                                                                                                   40


constitute a violation of the Equal Protection Clause, because Spencer was “treated differently than

any other candidates for office” “intentionally and arbitrarily and without any rational basis.” (Doc.

No. 36 ¶ 64.) He asserts that the City is liable, because Bush, as chief administrator of the HFD,

directed or ratified the unlawful campaign against him, and the mayor, as chief executive officer

of the City, directed that Bush investigate the plaintiff’s allegations but then failed to discipline

Bush or any firemen for illegal actions or to promulgate a policy or custom to prevent improper

campaigning in the future. (Id. ¶ 65.) In addition, the BOMA, as the governing body of the City,

was advised of the details of the allegedly unlawful campaign but effectively ratified it by failing

to “take any action to address the unlawful activities and, in fact, prais[ing] it.” (Id. ¶ 66.)

                3.      The Claim Against Varble

        In his motion, Varble argues that he is entitled to qualified immunity on this claim, because

he “was not on notice that any of his actions might have been violating rights that Plaintiff might

have had during his campaign for City Alderman.” (Doc. No. 40, at 7.). Substantively, Varble

argues that (1) Spencer makes no effort to show that he is similarly situated in all material respects

to Jonathan Hayes; and (2) Spencer has not alleged facts showing that Varble acted in his capacity

as Fire Marshal or on behalf of the City, rather than as a private individual.

        The plaintiff, in response, argues that he was unlawfully treated differently because of his

political views. He does not expressly make the argument, but the court presumes him to be arguing

that he and Hayes were similarly situated in the sole material respect—they were both running for

the position of alderman for Hendersonville’s Ward 5—and that treating him and Hayes differently

because of their different political views does not satisfy the rational basis test as applied to

government action, specifically Varble’s actions. He also argues that Varble, by campaigning

against him during working hours, using his City-issued phone and office while wearing his Fire

Marshal uniform, was a state actor while also campaigning against him.



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 40 of 46 PageID #: 573
                                                                                                    41


       As previously discussed, the plaintiff adequately alleges that Varble was a state actor when

engaged in the challenged activities, and the plaintiff clearly alleges that Varble treated him

differently than he treated Hayes based solely on his political views. Regardless, even assuming

that the plaintiff’s allegations might give rise to a viable class-of-one claim, the court finds that

Varble is entitled to qualified immunity. The allegations in support of the equal protection claim

are identical to those that support the plaintiff’s First Amendment claim. The court has found that

no First Amendment violation occurred. Even if Varble’s actions—coordinating a campaign

against Spencer while on the job and using City facilities—could be deemed to violate either the

First or the Fourteenth Amendment, the contours of the plaintiff’s right were not “sufficiently clear

that a reasonable official would understand that what he is doing violates that right.” Baynes v.

Cleland, 799 F.3d 600, 610 (6th Cir. 2015) (quoting Anderson v. Creighton, 483 U.S. 635, 640

(1987)). At the granular level, see Plumhoff v. Rickard, 572 U.S. 765, 779 (2014) (repeating that

courts are “not to define clearly established law at a high level of generality”), the issue is whether

Varble was on notice that engaging in campaigning activity and enlisting the help of other

firefighters, while employing City facilities and without clearly distinguishing between actions

taken in his capacity as a union member and private citizen and actions taken in his capacity as

Fire Marshal, violated the First Amendment or Fourteenth Amendment rights of another candidate

with whose political stance he disagreed. In light of the lack of any case law addressing this

particular intersection between a candidate’s First (or Fourteenth) Amendment rights and a public

employee’s First Amendment rights, the court cannot find that the plaintiff’s rights in this arena

were sufficiently well established to give Varble fair warning of potential liability. Notably, the

plaintiff has the burden of showing that an official is not entitled to the defense of qualified

immunity. Spencer has not satisfied that burden.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 41 of 46 PageID #: 574
                                                                                                  42


               4.      The Claim Against the City

       Again assuming that the plaintiff’s allegations are sufficient to give rise to an equal

protection claim based on Varble’s actions, the City cannot simply be vicariously liable for

Varble’s actions. Rather, the plaintiff must establish that Varble’s actions can be attributable to a

policy or custom of the City itself. Monell, 436 U.S. at 690–91.

       The plaintiff asserts in response to the City’s motion that “the actions of Varble and the

firemen were at the direction or acquiescence of Bush, who was the fire chief and the chief

administrator of the fire department.” (Doc. No. 51, at 24.) He also asserts that, following the

election, he brought Bush’s, Varble’s, and the firemen’s actions to the attention of the BOMA and

asked the mayor to investigate. The mayor took no action other than to ask Bush to investigate and

then to rubber-stamp the results of Bush’s purportedly meaningless investigation. (See id. at 24–

25.) In addition, the mayor and the aldermen were “fully aware of the actions of Varble and the

firemen” but praised them rather than condemning the actions or disciplining the actors. Finally,

Spencer asserts that the City failed to have in place a policy that would have prevented the firemen

from wearing shirts identifying them as HFD firemen while campaigning.

       The City argues that the plaintiff cannot establish municipal liability because he has not

shown that a City policy or practice was the driving force behind the alleged constitutional

violation—specifically, that he does not allege that City officials adopted a policy of permitting

City employees to utilize City resources to engage in unlawful political activities or to use City

resources for political campaigns, has not alleged the existence of an unofficial custom or policy

“so widespread as to have the force of law,” or that City resources had ever been used previously

to favor a particular candidate in an election. (Doc. No. 42, at 11 (quoting Pembaur v. City of

Cincinnati, 475 U.S. 469, 483 (1986)).) Regarding allegations that the mayor or BOMA ratified

the allegedly unlawful conduct post-election, the plaintiff admits that the mayor ordered an



   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 42 of 46 PageID #: 575
                                                                                                      43


investigation into Varble’s alleged use of City resources; the Fire Chief subsequently reprimanded

Varble for using a City device for personal business; and the plaintiff does not allege that the

BOMA itself had any authority to discipline City employees. (See id.)

        A plaintiff can make a showing of an illegal policy or custom for purposes of establishing

municipal liability by demonstrating:

        (1) the existence of an illegal official policy or legislative enactment; (2) that an
        official with final decision making authority ratified illegal actions; (3) the
        existence of a policy of inadequate training or supervision; or (4) the existence of a
        custom of tolerance or acquiescence of federal rights violations.

Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing Thomas v. City of Chattanooga, 398

F.3d 426, 429 (6th Cir. 2005)).

        The plaintiff here does not allege the existence of an illegal official policy or inadequate

training. To the extent he is attempting to establish the existence of a “custom of tolerance or

acquiescence of federal rights violations,” he has not alleged a pattern of repeated conduct as

required to support municipal liability on this basis. See id. (“[A] custom-of-tolerance claim

requires a showing that there was a pattern of inadequately investigating similar claims.”

        This leaves only the second option: ratification by an official with final decision making

authority. With regard to this type of claim, the plaintiff “would not need to establish a pattern of

past misconduct.” Id. at 479. “However, on a single-act theory, a plaintiff must demonstrate that a

‘deliberate choice to follow a course of action is made from among various alternatives by the

official . . . responsible for establishing final policy with respect to the subject matter in question.”

Id. (quoting Pembaur, 475 U.S. at 483). Importantly, this course of action “must be shown to be

the moving force behind or cause of the plaintiff’s harm.” Id. (citing Pembaur 475 U.S. at 484–85

(finding Monell liability where the final decision maker ordered deputies to enter the plaintiff’s

medical clinic in violation of his Fourth Amendment right); Moldowan v. City of Warren, 578 F.3d




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 43 of 46 PageID #: 576
                                                                                                    44


351, 394 & n. 20 (6th Cir. 2009) (affirming the denial of summary judgment on a Monell claim

where the plaintiff alleged that final policymaker directed the destruction of material evidence)).

In other words, “after-the-fact approval of the [course of action], which did not itself cause or

continue a harm against [the plaintiff], [is] insufficient to establish [a] Monell claim.” Id. This is

because “[s]uch an outcome would effectively make the [City] liable on the basis of respondeat

superior, which is specifically prohibited by Monell.” Id. (citing Monell, 436 U.S. at 694–95).

       Thus, that the mayor’s investigation was perfunctory and that neither he nor the BOMA

effectively disciplined Varble after learning of the allegedly illegal campaigning amounts to post-

hoc approval which, under Burgess, is not actionable, as such approval after the fact did not cause

the alleged harm.

       Regarding Bush’s actions specifically, the court accepts as true the plaintiff’s allegations

that, as Fire Chief, Bush was a final decision maker capable of binding the HFD, a division of the

City, whose actions could give rise to liability on the part of the City. However, the only allegations

in the Amended Complaint suggesting that Bush knew about and condoned any allegedly illegal

behavior before it took place are that (1) Bush “shared” Varble’s sentiments about Spencer,

meaning that he shared Varble’s commitment to defeating Spencer’s campaign because of

Spencer’s opposition to the new administrative offices for the HFD and pay raises for firemen

(Doc. No. 36 ¶¶ 11, 12); (2) Hayes thanked both Bush and Varble in a text for campaign efforts

by firemen, in response to which Bush responded, “Glad its working for you” and “You got this”

(id.); and (3) Bush “was fully aware of the political campaign being orchestrated by Varble and

. . . provided both his support and his direction, whether directly or indirectly.” (Id. ¶ 22.)

       The fact that Bush allegedly “shared” Varble’s sentiments about Spencer is not

incriminating—Bush’s right to his own private political opinion is clearly protected by the First




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 44 of 46 PageID #: 577
                                                                                                  45


Amendment. That Hayes thanked Bush for supporting him, and for efforts by firemen to support

him, also does not imply that Bush knew or should have known that the firemen were allegedly

campaigning while on City time or that Varble was “orchestrating” an improper campaign to

benefit Hayes. Finally, Spencer’s assertion that Bush was aware of and supported Varble’s

purported campaign is based on nothing but Spencer’s “information and belief.” (See id.)

       As the Supreme Court held in Bell Atlantic Corp. v. Twombly, a complaint must be

dismissed under Rule 12(b)(6) for failure to state a claim upon which relief can be granted if the

complaint does not plead “enough facts to state a claim to relief that is plausible on its face.” 550

U.S. 544, 570 (2007) (rejecting the traditional Rule 12(b)(6) standard set forth in Conley v. Gibson,

355 U.S. 41, 45–46 (1957)). Under Rule 12(b)(6), “a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citations omitted).

Even though a complaint need not contain “detailed” factual allegations, its “[f]actual allegations

must be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Id. (citations omitted).

       The plaintiff’s claim “upon information and belief” that Bush knew of, directed, or

supported Varble’s efforts is insufficient under this standard. Reviewing allegations similarly

based upon information and belief, the Sixth Circuit has expressly recognized that “[t]he mere fact

that someone believes something to be true does not create a plausible inference that it is true.” In

re Darvocet Products Liab. Litig., 756 F.3d 917, 931 (6th Cir. 2014) (citing Twombly, 550 U.S. at

551, as finding a complaint insufficient even though it said, “Plaintiffs allege upon information

and belief that [defendants] have entered into a contract, combination or conspiracy to prevent

competitive entry,” and 16630 Southfield Ltd. P’ship v. Flagstar Bank, 727 F.3d 502, 506 (6th Cir.




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 45 of 46 PageID #: 578
                                                                                                   46


2013), as finding a series of “upon information and belief” claims to be insufficient, because the

plaintiffs “have merely alleged their ‘belief’”).

       The plaintiff here makes no attempt to substantiate the assertions regarding Bush’s support

with reference to actual facts, as opposed to rank speculation. This is precisely the type of pleading

the Sixth Circuit has found to be insufficient. See 16630 Southfield Ltd., 727 F.3d at 506 (“These

are precisely the kinds of conclusory allegations that Iqbal and Twombly condemned and thus told

us to ignore when evaluating a complaint’s sufficiency. No doubt disparate treatment of similarly

situated people may support an inference of discrimination. But the plaintiffs . . . have merely

alleged their ‘belief’ that such people exist. These naked assertions devoid of further factual

enhancement contribute nothing to the sufficiency of the complaint.” (internal quotation marks

and citations omitted)).

       The claim against the City is subject to dismissal because the plaintiff has not alleged facts

that, if true, would give rise to municipal liability under Monell.

IV.    CONCLUSION

       For the reasons forth herein, the court will grant both Motions to Dismiss and dismiss this

action in its entirety. The court does not reach the defendants’ arguments seeking dismissal of

Count V, for punitive damages, as any claim for damages is rendered moot by a finding that the

defendants are not liable for the alleged conduct, so the claim for punitive damages will be

dismissed on that basis.

       An appropriate Order is filed herewith.



                                               ____________________________________
                                               ALETA A. TRAUGER
                                               United States District Judge




   Case 3:19-cv-00983 Document 56 Filed 09/17/20 Page 46 of 46 PageID #: 579
